DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-18 and 21-22, in the reply filed on 12/13/2021 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 1, the recitations of “1” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 2017/0141257).
Tsai et al. discloses, as shown in Figures, a package structure comprising:
	a substrate (10) having a signal passing area [0031];
	a sensor device (15) disposed over the substrate, wherein the sensor device has a first surface, a second surface opposite to the first surface and a sensoring area located at the second surface, and wherein the second surface of the sensor device faces the substrate;
	an encapsulant (16) covering the sensor device and the substrate; and
	a signal blocking structure (12) extending from the substrate into the encapsulant.

Regarding claim 2, Tsai et al. discloses a distance D1 from a distal end of the signal blocking structure to the substrate is greater than a distance D3 from the second surface of the sensor device to the substrate.

Regarding claim 3, Tsai et al. discloses the distance D1 from the distal end of the signal blocking structure to the substrate is greater than a distance D2 from the first surface of the sensor device to the substrate.

Regarding claim 7, Tsai et al. discloses the signal blocking structure surrounds the sensor device.

Regarding claim 8, Tsai et al. discloses the sensor device is electrically connected to the substrate through a flip-chip bonding.

Regarding claim 9, Tsai et al. discloses the package structure has an optical density of 4.0 or more (note that Tsai et al. disclose the signal blocking structure having the same material, epoxy [0025], as that of the claimed invention, therefore, it has the optical density of 4.0 or more).

Regarding claim 21, Tsai et al. discloses a width of the signal passing area is greater than that of the sensing area of the sensor device [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0141257).
Tsai et al. does not disclose the distances as that claimed by the applicants. However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, distance, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, distance, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0141257) in view of Lin et al. (US 2020/0168757).
Tsai et al. discloses the claimed invention including the package structure as explain in the above rejection.  Tsai et al. further disclose the encapsulant comprises an epoxy [0026].  Tsai et al. does .

Allowable Subject Matter
Claims 11-18 and 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 11-18 and 22 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed package structure comprising an encapsulant covering the sensor device and the substrate and filling the opening of the substrate, a barrier penetrating through the substrate and extending into the encapsulant, wherein the barrier surrounds the opening of the substrate and the sensing area of the sensor device, in combination with the remaining claimed limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897